Case 1:20-cv-05910-AMD-LB Document 1-2 Filed 12/04/20 Page 1 of 8 PageID #: 6




            -EXHIBIT                                    A-
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                                     INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05910-AMD-LB
                 1                   Document 1-2 Filed 12/04/20 PageRECEIVED
                                                                      2 of 8 PageID #: 7 08/20/2020
                                                                               NYSCEF:



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ----------------------------------------------------------x
          ASPASIA MATSIKA,                                                        Index No.:

                                             Plaintiff,                           SUMMONS

                                                                                  Plaintiff designates Kings
                  -against-                                                       County as the place of trial.

          AHOLD DELHAIZE USA, INC.,                                               The basis of venue designated
          d/b/a STOP & SHOP,                                                      is Plaintiffs’ residence.

                                              Defendant.
          -----------------------------------------------------------x

          To:
           Ahold Delhaize USA, Inc.
           c/o Corporation Service Company
           80 State Street
           Albany, New York 12207-2543


                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action by serving a
          copy of your Answer upon CARUSO GLYNN, LLC, 242-03 Northern Blvd., Suite 201, Little Neck,
          N.Y. 11362, within twenty (20) days after service of this Summons, exclusive of the day of service,
          or within thirty (30) days after service is complete if service is made by any method other than
          personal delivery to you within the State of New York.

                  In case of your failure to answer the Complaint, Judgment will be taken against you by
          default for the relief sought in the Complaint.

          Dated: New York, New York
                 August 20, 2020

                                                        Yours, etc.,

                                                        CARUSO GLYNN, LLC
                                                        Attorneys for Plaintiff
                                                        Aspasia Matsika

                                                  By:         Lawrence C. Glynn
                                                        Lawrence C. Glynn
                                                        242-03 Northern Blvd.
                                                        Suite 201
                                                        Little Neck, New York 11362
                                                        (718) 819-8667
                                                        File No.: 88.070120.01


                                                               1 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                   INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05910-AMD-LB
                 1                   Document 1-2 Filed 12/04/20 PageRECEIVED
                                                                      3 of 8 PageID #: 8 08/20/2020
                                                                               NYSCEF:



          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF KINGS
          ----------------------------------------------------------x
          ASPASIA MATSIKA,                                               Index No.:

                                             Plaintiff,                  COMPLAINT

                  -against-

          AHOLD DELHAIZE USA, INC.,
          d/b/a STOP & SHOP,

                                              Defendant.
          -----------------------------------------------------------x

                  Plaintiff, Aspasia Matsika (hereafter “Matsika”or “Plaintiff”), by her attorneys Caruso

          Glynn, llc, complaining of the Defendant, alleges upon information and belief that:

                  1.       At all material times, Plaintiff resided in Brooklyn, New York.

                  2.       At all material times, Defendant AHOLD DELHAIZE USA, INC. (“AHOLD”) was

          and is a foreign corporation authorized to do business in the State of New York with an office and

          principal place of business located at 1385 Hancock Street, Quincy, MA 02169.

                  3.       At all material times, defendant AHOLD was doing business in the State of New

          York.

                  4.       At all material times, defendant AHOLD was transacting business in the State of New

          York.

                  5.       At all material times, defendant AHOLD was the owner of the Stop & Shop

          supermarket located at 1009 Flatbush Avenue, Brooklyn, New York 11226 (“STOP & SHOP”).

                  6.       On June 26, 2020 at approximately 10:30 a.m., Plaintiff was lawfully at STOP &

          SHOP.

                  7.       Plaintiff entered the store and obtained a basket.




                                                               2 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                         INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO. 1:20-cv-05910-AMD-LB
                 1                   Document 1-2 Filed 12/04/20 PageRECEIVED
                                                                      4 of 8 PageID #: 9 08/20/2020
                                                                               NYSCEF:



                 8.      Plaintiff first walked to the produce section and procured onions and a bag of

          potatoes.

                 9.      The onions were in the basket which Plaintiff held with her left hand while the bag

          of potatoes were in Plaintiff’s right hand.

                 10.     Plaintiff proceeded from the produce area towards the refrigerated and frozen meat

          section at STOP & SHOP.

                 11.     The floor was made of tile or linoleum and was beige in color.

                 12.     In the corner between the refrigerated and frozen meat sections and a support column,

          there was stack of packaged drinks containing burgundy colored liquid.

                 13.     As Plaintiff approached this area, she was caused to slip and fall.

                 14.     Plaintiff, who was pregnant at the time of the incident, struck the ground with

          tremendous force.

                 15.     Plaintiff fell to the right landing on the floor in a fetal like position with her legs bent.

                 16.     Plaintiff’s first instinct as she was falling was to protect her belly.

                 17.     A nearby female employee immediately noticed Plaintiff on the floor and asked if she

          was ok.

                 18.     The same female employee said she would call a manager.

                 19.     Plaintiff used the edge of the meat refrigeration unit to pull herself up.

                 20.     After about five (5) minutes, a manager arrived and asked Plaintiff some questions

          including name, address and whether she was taking any medications.

                 21.     At no time did anyone from STOP & SHOP offer to call an ambulance.




                                                              2




                                                          3 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                     INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO.1:20-cv-05910-AMD-LB
                1                   Document 1-2 Filed 12/04/20 Page RECEIVED
                                                                     5 of 8 PageID #: 1008/20/2020
                                                                               NYSCEF:



                 22.      The manager told Plaintiff that when she was done shopping to come see her (the

          manager) and let the manager know how she was feeling.

                 23.      The manager asked for an employee to see if there was a cart available for Matsika.

                 24.      The manager also asked an employee to bring a sign to the area.

                 25.      It was at this time that Plaintiff observed a dark red/burgundy colored liquid or sauce

          on the floor.

                 26.      A sign was brought to the area by a STOP & SHOP employee.

                 27.      Plaintiff felt dizzy upon standing and felt pain in both knees.

                 28.      Plaintiff did continue to pick up 3-4 more items to see if she could walk and if

          everything was ok.

                 29.      Due to the conditions at the time, i.e., the Covid-19 crisis, social distancing was in

          effect and Plaintiff had to wait on line for approximately 30-40 minutes.

                 30.      Plaintiff continued to feel dizziness and pain in both knees during this time.

                 31.      A representative from STOP & SHOP phoned Plaintiff on Monday, June 28, 2020

          to ask her about the incident.

                 32.      Plaintiff has not had any further communications regarding the incident with anyone

          from STOP & SHOP.

                                                    Cause of Action

                 33.      Plaintiff was at all times lawfully on the premises.

                 34.      Defendant, its agents, employees and/or servants, were negligent in creating a

          hazardous condition.




                                                            3




                                                         4 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                    INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO.1:20-cv-05910-AMD-LB
                1                   Document 1-2 Filed 12/04/20 Page RECEIVED
                                                                     6 of 8 PageID #: 1108/20/2020
                                                                               NYSCEF:



                  35.    Defendant, its agents, employees and/or servants, were negligent in allowing this

          hazardous condition to exist for an extended period of time.

                  36.    Defendant, its agents, employees and/or servants, were negligent in failing to maintain

          their premises in a reasonably safe condition.

                  37.    Each of the negligent acts aforesaid was a substantial factor in causing injury to

          Plaintiff.

                  38.    Specifically, Defendant, its agents, employees and/or servants, were negligent in the

          red liquid to remain on the floor in area near the refrigerated and frozen meat section and the corner

          containing packaged drinks with the same burgundy color as the liquid on the floor.

                  39.    As a result of the negligent acts aforesaid, Plaintiff suffered severe and permanent

          physical injuries to her knees, head, neck and spine.

                  40.    As a result of the negligent acts aforesaid, upon information and belief, plaintiff

          suffered post-concussion syndrome.

                  41.    As a result of the negligent acts aforesaid, upon information and belief, plaintiff has

          and will continue to suffer from traumatic brain injury.

                  42.    As a result of the negligent acts aforesaid, upon information and belief, plaintiff has

          and will continue to suffer from post traumatic stress (“PTS”).

                  43.    As a result of the negligent acts aforesaid, plaintiff has and will continue to suffer

          from mental anguish, sleeplessness, grief, depression and anxiety.

                  44.    As a result of the negligent acts aforesaid, Plaintiff has and continues to fear latent

          injuries to her unborn child.




                                                            4




                                                         5 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                      INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO.1:20-cv-05910-AMD-LB
                1                   Document 1-2 Filed 12/04/20 Page RECEIVED
                                                                     7 of 8 PageID #: 1208/20/2020
                                                                               NYSCEF:



                    45.   As a result of the negligent acts aforesaid, plaintiff has sustained numerous and severe

          physical, psychological and emotional injuries and maladies, all of which are believed to be

          permanent in nature and will require ongoing treatment, and has thus suffered damages in an amount

          exceeding the jurisdictional limits of all lower courts.



                    WHEREFORE, Plaintiff demands judgment against Defendant on each of the foregoing

          causes of action in an amount deemed to be fair and reasonable by a jury at the trial of this action

          plus interest and costs, and for such other and further relief as all lower courts may deem just and

          proper.

          Dated: New York, New York
                 August 20, 2020


                                                    Yours, etc.,

                                                    CARUSO GLYNN, LLC
                                                    Attorneys for Plaintiff
                                                    Aspasia Matsika

                                              By:         Lawrence C. Glynn
                                                    Lawrence C. Glynn
                                                    242-03 Northern Blvd.
                                                    Suite 201
                                                    Little Neck, New York 11362
                                                    (718) 819-8667
                                                    File No.: 88.070120.01




                                                               5



                                                           6 of 7
FILED: KINGS COUNTY CLERK 08/20/2020 12:01 PM                                                 INDEX NO. 515363/2020
          Case
NYSCEF DOC. NO.1:20-cv-05910-AMD-LB
                1                   Document 1-2 Filed 12/04/20 Page RECEIVED
                                                                     8 of 8 PageID #: 1308/20/2020
                                                                               NYSCEF:




                     Supreme Court of the State of New York

                                        County of Kings

                                      Index No.:                             /20

                               ----------------------------------------------------------x
                               ASPASIA MATSIKA,

                                                                    Plaintiff,

                                       -against-

                               AHOLD DELHAIZE USA, INC.,
                               d/b/a STOP & SHOP,

                                                              Defendant.
                               -----------------------------------------------------------x




                                Summons and Complaint




                             C A R U S O G L Y N N, L L C
                                               Attorney for Plaintiff
                                                Aspasia Matsika
                                     2 4 2 - 0 3 N O R T H E R N B L V D.
                                                 SUITE 201
                                     L I T T L E N E C K, N. Y. 1 1 3 6 2
                                        T E L E P H O N E: ( 7 1 8 ) 5 7 0 - 3 3 3 8
                                        F A C S I M I L E: ( 7 1 8 ) 7 6 7 - 2 4 7 4

                                        e-mail to lglynn@carusoglynn.com
                                              www.carusoglynn.com




                                                        7 of 7
